AFFIRM in Part, REVERSE in Part, and REMAND; Opinion Filed August 17, 2016.




                                            Court of Appeals
                                                             S      In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-14-01394-CV

                                 SUNNY LETOT, Appellant
                                          V.
                    UNITED SERVICES AUTOMOBILE ASSOCIATION, Appellee

                                 On Appeal from the 192nd Judicial District Court
                                              Dallas County, Texas
                                       Trial Court Cause No. 13-00156-E

                                           MEMORANDUM OPINION
                                         Before Justices Lang, Brown, and Richter 1
                                                 Opinion by Justice Brown
           Appellant Sunny Letot appeals a summary judgment granted in favor of appellee United

Services Automobile Association (USAA). In two issues, Letot generally asserts the trial court

erred in granting summary judgment because (1) USAA failed to establish that it properly

reported her vehicle as salvage to the Texas Department of Transportation, and (2) USAA

otherwise failed to show it was entitled to summary judgment on her individual claims. For the

following reasons, we reverse the trial court’s summary judgment on Letot’s claims under the

Texas Insurance Code, conversion, and tortious interference with existing contractual relations

and remand those claims to the trial court for further proceedings. We affirm the trial court’s


   1
       The Hon. Martin Richter, Justice, Court of Appeals, Fifth District of Texas at Dallas, Retired, sitting by assignment.
summary judgment that Letot take-nothing on her claims for tortious interference with

prospective contractual relations, slander of title and injurious falsehood.

                                                           Background

          On January 2, 2009, Letot was involved in a motor vehicle accident with USAA’s

insured, Evan Crosby. At the time of the collision, Letot was driving a vintage 1983 Mercedes

she had recently restored.

          Almost immediately after the collision, Letot contacted USAA seeking to recover her

property damages. On January 15, after investigating her claim, USAA informed Letot that it

had deemed her vehicle a “total loss” and offered to pay her $2,494.02, which it asserted was the

actual cash value of her vehicle. On January 20, Letot rejected USAA’s valuation and its offer.

          Nevertheless, the next day, on January 21, USAA mailed Letot an uncertified check for

$2,494.02 and, the day after that, USAA submitted an “Owner Retained Report” (“Report”) to

the Texas Department of Transportation (“TxDoT”) pursuant to provisions of the Texas

Certificate of Title Act (“the Act”). 2 In the Report, USAA represented to TxDoT that it had paid

a claim on a salvage motor vehicle, that Letot retained that vehicle, and therefore the motor

vehicle records should be marked to prevent further transfer of title until Letot obtained a salvage

title.

          Letot subsequently received USAA’s check. On January 30, now through counsel, Letot

returned the check. That same day, TxDoT sent Letot a letter to inform her that USAA had filed

the Report and, as a result, her registration was no longer valid, she was not permitted to operate

the vehicle, and she could not transfer it until she obtained a salvage title.




     2
      USAA asserts USAA CIC, a wholly owned subsidiary of USAA, actually insured Crosby. Letot refers to both USAA and USAA CIC as
USAA. However, in a footnote, she states it was USAA that actually filed the Report. The parties otherwise treat the entities the same for
purposes of this appeal. We refer to both USAA and USAA CIC as USAA.



                                                                  –2–
       After receiving the letter and discussing her options with her mechanic, Letot disposed of

the vehicle as scrap to avoid incurring further storage fees. Then, almost two years after it filed

the Report, USAA filed a “correction” with TxDoT, representing it had filed the Report in error

and that the damages to Letot’s vehicle were insufficient to classify it as a salvage motor vehicle.

       Letot sued USAA asserting claims for (1) violations of the Insurance Code and the

Deceptive Trade Practices Act, (2) conversion, (3) tortious interference with existing and

prospective contractual relations, (4) slander of title, and (5) injurious falsehood. USAA moved

for summary judgment asserting both traditional and no-evidence grounds.              First, USAA

asserted it was entitled to summary judgment on all of Letot’s claims because it properly filed

the Report in accordance with the provisions of the Act. USAA also moved for summary

judgment on each of Letot’s individual claims. Following a hearing, the trial court granted

USAA’s motion, without stating its reasons, and rendered judgment that Letot take nothing.

This appeal followed.

                                      Summary Judgment

                        1. Traditional Motion for Summary Judgment

       A traditional motion for summary judgment must state “the specific grounds therefor.”

TEX.R. CIV. P. 166a(c); see also Fed. Deposit Ins. Corp. v. Lenk, 361 S.W.3d 602, 609 (Tex.

2012) (“[C]ourt cannot grant summary judgment on grounds that were not presented.”);

McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 339 (Tex.1993) (motion must

expressly present grounds for summary judgment). “Grounds” refers to the reasons entitling the

movant to summary judgment. McConnell, 858 S.W.2d at 339 n. 2. The motion must provide the

nonmovant with adequate information to oppose the motion and to define the issues for the

purpose of summary judgment. See Westchester Fire Ins. Co. v. Alvarez, 576 S.W.2d 771, 772

(Tex. 1978).

                                                –3–
       To be entitled to traditional summary judgment, a defendant must conclusively negate at

least one essential element of each of the plaintiff’s causes of action or conclusively establish

each element of an affirmative defense. Am. Tobacco Co., Inc. v. Grinnell, 951 S.W.2d 420, 425

(Tex. 1997). Evidence is conclusive only if reasonable people could not differ in their

conclusions. City of Keller v. Wilson, 168 S.W.3d 802, 816 (Tex. 2005). Summary judgment is

also proper if the material facts are not in dispute and the sole question is whether those facts

entitle the movant to summary judgment. City of Dallas v. Cornerstone Bank, N.A., 879 S.W.2d
264, 269 (Tex. App.—Dallas 1994, no writ).

                      2. No-Evidence Motion for Summary Judgment

             In a no-evidence motion for summary judgment, the moving party must assert that

no evidence exists as to one or more of the essential elements of the nonmovant’s claim on

which the nonmovant would have the burden of proof. See TEX. R. CIV. P. 166a(i). A no-

evidence motion for summary judgment must challenge specifically identified elements of a

cause of action or defense on which the non-movant bears the burden of proof at trial. See id.;

Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 310 (Tex. 2009).

             Simply stating in the body of a motion the nonmovant cannot show or produce

evidence, without clearly stating the movant seeks summary judgment on a particular element of

a specific cause of action on no-evidence grounds, is insufficient provide notice that the motion

is seeking a no-evidence summary judgment. See Methodist Hosps. of Dallas v. Mid–Century

Ins. Co. of Tex., 195 S.W.3d 844, 846 (Tex. App.—Dallas 2006, no pet. hist.). If a motion fails

to provide adequate notice the movant was seeking a no-evidence motion for summary judgment,

we will presume the movant sought a traditional summary judgment. AIG Life Ins. Co. v.

Federated Mut. Ins. Co., 200 S.W.3d 280, 284 (Tex. App.—Dallas 2006, pet. denied)




                                              –4–
              When we review a no-evidence summary-judgment motion, we ask whether the

nonmovant produced more than a scintilla of probative evidence to raise a fact issue on the

challenged elements. Killingsworth v. Housing Auth. of City of Dallas, 447 S.W.3d 480, 486

(Tex. App.—Dallas 2014, pet. denied). More than a scintilla of evidence exists if the evidence

rises to a level that would enable reasonable and fair-minded jurors to differ in their conclusions.

Hamilton v. Wilson, 249 S.W.3d 425, 426 (Tex. 2008) (per curiam).

                                    Owner Retained Report

       The first issue we must decide is whether USAA showed, as a matter of law, it properly

submitted the Report to TxDoT. Our resolution of this issue turns on our construction of former

section 501.093(a) of the Act. At the time it filed the Report, section 501.093(a) provided: “if an

insurance company pays a claim on a nonrepairable motor vehicle or salvage motor vehicle and

the insurance company does not acquire ownership of the motor vehicle, the insurance company

shall submit to [TxDoT] . . . a report stating that the insurance company: (1) has paid a claim on

the motor vehicle; and (2) has not acquired ownership of the motor vehicle. See Act of June 2,

2003, 78th Leg., ch. 1325, § 17.02, 2003 Tex. Gen. Laws 4979, 4983 (current version at TEX.

TRANSP. CODE ANN. § 501.0002 (West 2012). When an insurance company submits such a

report the owner of the motor vehicle “may not operate or permit operation of the motor vehicle

on a public highway or transfer ownership of the motor vehicle by sale or otherwise unless the

department has issued a salvage vehicle title or a nonrepairable vehicle title for the motor vehicle

. . . .” Id. A “salvage motor vehicle” is a vehicle that has suffered damages to the extent “the

cost of repairs . . . exceeds the actual cash value of the motor vehicle immediately before the

damage.” TEX. TRANSP. CODE ANN. § 501.091 (West 2013).

       Initially we note that it is undisputed that Letot made a claim for property damages to her

vehicle. It is also undisputed that USAA offered to pay her what it had determined represented

                                                –5–
the fair market value of her vehicle, but Letot rejected both that offer and the check that

followed. Finally, it is undisputed USAA actually paid nothing to Letot for her claim.

           USAA nevertheless asserts it paid a claim on Letot’s vehicle because, it argues, a tender

of an uncertified check constitutes “payment of a claim,” regardless of whether the payee

accepted the payment, either before or after it was tendered. To support its contention, USAA

relies heavily on its assumption that the purpose of the Act is to protect the public from unsafe

vehicles. 3       From that, USAA views the payment requirement as a procedural issue to be

determined entirely from the perspective of the insurance company. More specifically, it asserts

the term “pay” refers to “process of bestowing funds.”

           In interpreting a statute, we begin with the statute’s plain language. Greater Houston

P’ship v. Paxton, 468 S.W.3d 51, 59 (Tex. 2015). The term “pay” has been defined as “to

discharge an obligation,” “to discharge an indebtedness for: SETTLE,” “to make an agreed . . .

transfer of money.” See Webster’s Third International Dictionary 519 (1981). USAA profers

only one definition that defines the term “pay” entirely from the perspective of the payor.

Specifically, pay has been defined as “to give, offer, or make freely or fitting.” Webster’s Ninth

New Collegiate Dictionary, 9th ed. p. 864 (1988). However, the notation that follows that

definition explains it is referencing the meaning of the term in the context of to “pay attention.”

See id. So, we disagree with USAA that the term “pay” refers only to the payor’s conduct

without reference to any underlying agreement with the payee.

           We likewise reject USAA’s assertion that the legal meaning of the term “pay” means

“tender” and, that as a consequence, its tender of an uncertified check to Letot constituted

     3
          The Act itself states its purpose is to lessen and prevent theft of motor vehicles and the sale of encumbered motor vehicles without
disclosing prior liens. TEX. TRANSP. CODE ANN. § 501.003 (West 2012); see also Martinez v. Ford Motor Credit Co., 04-11-00306-CV, 2012
WL 3711347, at *3 (Tex. App.—San Antonio Aug. 29, 2012, pet. denied) (purpose of Act not to ensure vehicles in a safe condition, but to notify
downstream purchasers about vehicle’s prior damage.). We also note that whether a vehicle qualifies as salvage is a mathematical equation that
does not incorporate any safety considerations. Indeed, it is as much, if not more, dependent on the starting value of the vehicle as on the cost of
the repairs needed.



                                                                       –6–
payment of a claim. 4 A tender is an offer of funds. See Black’s Law Dictionary 1315 (5th ed.

1983) (tender is an offer or proffer of money); Bucuum v. Great Am. Ins. Co. of N.Y., 370
S.W.2d 863, 866 (Tex. 1963) (“A tender is an unconditional offer by a debtor to pay another, in

current coin of the realm, a sum not less in amount that that due on a specified debt or

obligation.”). It is not a payment of funds. 5 Moreover, tender of an uncertified check is a

conditional offer. See Probus Props. v. Kirby, 200 S.W.3d 258, 262–63 (Tex. App.—Dallas

2006, pet. denied). For an uncertified check to constitute a “payment,” the check must be both

accepted and then honored. Tex. Mut. Life Ins. Ass’n v. Tolbert, 136 S.W.2d 584, 589 (Tex.

1940). We conclude that “pay” does not have the same meaning as “tender of payment.” We

further conclude that if the Legislature intended to require an insurer to submit a Report on a

tender of payment alone, it surely would have said so.

           Here, USAA showed only that it mailed an uncertified check in an effort to pay Letot a

portion of her claimed damages. It is undisputed that Letot did not accept either the amount of

payment or the manner in which USAA tendered it. Further, because she returned the check,

USAA did not actually transfer any funds to Letot. We conclude USAA did not conclusively

establish it paid a claim on Letot’s vehicle.

           As noted, USAA also moved for summary judgment on each of Letot’s individual causes

of actions. USAA’s expressed grounds for summary judgment were largely based on, or at least

intertwined with, its interpretation of the statutory language. We will address Letot’s remaining

     4
       According to Letot, sections 2.511 and 3.310 of the Business and Commerce Code support her payment argument. Under section 3.310
“unless otherwise agreed . . . if a note or uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation
would be discharged if an amount of money equal to the amount of the instrument were taken.” TEX. BUS. COM. CODE ANN. § 3.310 (West
2002). We cannot agree that section lends any support to its contention. Rule 3.03 only applies if a party takes a check as payment, it does not
force a party to accept a check as payment. Under section 2.511, a tender of payment for goods is sufficient “when made by any means and
manner currency in the ordinary course of business unless seller demands payment in legal tender . . . .” TEX. BUS. COM. CODE ANN. § 2.511
(West 2009) Section 2.511 is inapplicable for the simple reason that it applies only to transactions involving the sale of goods. Id. at § 2.102.
Moreover Section 2.511 determines when a buyer’s payment constitutes a tender as a condition to the seller’s duty to tender and complete
delivery of goods. Id. It does not reference “payment.”
     5
       In Republic Underwriters Ins. Co. v. Mex-Tex, Inc., 150 S.W.3d 423 (2004), the Texas Supreme Court concluded that the mailing of a
check constitutes a tender of payment, and if unconditional, is sufficient to preclude a claimant from claiming penalties for failure to make a
prompt payment. Contrary to USAA’s suggestion, the Supreme Court did not conclude mailing a check constitutes a payment. See id.



                                                                        –7–
challenges to the extent USAA’s motion asserted independent grounds supporting summary

judgment.

                                Deceptive Insurance Practices

              Letot asserted USAA violated provisions of 17.46(b) of the Deceptive Trade

Practices Act (“DTPA”) by falsely representing to TxDoT that it had paid a claim on a salvage

motor vehicle. TEX. BUS. & COM. CODE ANN. § 17.46(b) (West 2011). Letot asserted her claims

both directly under the DTPA and through section 541.051 of the Insurance Code. See TEX. INS.

CODE ANN. § 541.151 (West 2009). USAA filed a motion for summary judgment on these

claims asserting Letot lacked standing to sue under either the DTPA or the Insurance Code.

First, USAA asserted Letot lacked standing to sue directly under the DTPA because she was not

a consumer. In a separate ground, USAA asserted that Letot lacked standing under the Insurance

Code because her claims arose out of USAA’s actions in handling her claim as a third party

claimant of insurance benefits. On appeal, Letot only challenges the trial court’s summary

judgment with respect to her standing under section 541.051 the Insurance Code.

              Under Section 541.051, “a person” may bring a claim for damages for violations of

section 17.46(b) the DTPA. Id. Thus, the Insurance Code, unlike the DTPA, does not require a

plaintiff to be a consumer to bring an action, even if her claims are based on violations of the

DTPA.    Crown Life Ins. Co. v. Casteel, 22 S.W.3d 378, 384 (2000).           The plaintiff may,

nevertheless, be required to prove consumer status if the DTPA violation asserted itself requires

consumer status. Id.

              In its motion for summary judgment USAA asserted Letot lacked standing to assert

claims under the Insurance Code because her claims arose out of its actions in settling her claim

against Crosby, its insured. USAA relied on Allstate Ins. v. Watson, 866 S.W.2d 145, 149 (Tex.

1994). In Watson, the plaintiff sued Allstate asserting claims for unfair settlement practices and

                                               –8–
specifically complained Allstate had failed to promptly settle her third-party claim against its

insured.   The supreme court acknowledged the Insurance Code (then former article 21.21)

granted broad standing to “any person” to sue for unfair practices in the business of insurance.

The supreme court nevertheless concluded the plaintiff in that case lacked standing. Id. The

supreme court’s analysis turned on whether the plaintiff had a substantive claim under the

Insurance Code. It concluded she did not because her claims were based on violations of duties

Allstate did not owe her, but owed its insured. See id. at 145.    The supreme court refused to

recognize a third-party cause of action because it would compromise the insurer’s duties to its

insured. Id. at 150.

              The Supreme Court has since declined to extend Watson beyond its rationale. See

Rocor Intern, Inc. v. Nat’l Fire Ins. Co. of Pittsburgh, P.A., 77 S.W.3d 253, 258 (Tex. 2002);

Casteel, 22 S.W.3d at 384. Specifically, the Supreme Court has consistently recognized the

Insurance Code provides broad standing to any person who has been damaged by deceptive or

unfair trade practices in the insurance industry. See Casteel, 22 S.W.3d at 384 (grant of broad

standing is consistent with legislature’s express objective to regulate all insurance trade

practices); see also Rocor Intern, 77 S.W.3d at 77.

              In its motion for summary judgment, USAA relied entirely on Letot’s status as a

third party claimant to show she lacked standing to assert claims under the Insurance Code. In

other words, USAA did not assert she lacked an underlying claim. Nor did it assert she lacked

standing to sue for the specific DTPA violations she alleged. We conclude Letot’s status as a

third party claimant was only incidental to her claims and therefore, did not defeat her standing.

Specifically, Letot was not claiming USAA owed her any duties or obligations under an




                                               –9–
insurance policy. Nor were Letot’s claims related to any liability Crosby may have had. We

conclude USAA did not conclusively establish that Letot lacked standing to assert her claims. 6

                    USAA also moved for summary judgment on the merits of Letot’s Insurance Code

claims. As noted, Letot’s claims under the Insurance Code were based on her contention that

USAA violated provisions of the DTPA. On appeal, the parties both identify USAA’s motion

for summary judgment on these claims as generally challenging whether Letot had any evidence

it made a false statement.

                    According to Letot, the trial court erred in granting summary judgment on this

ground because she presented sufficient evidence to show the Report contained false statements.

In its response, USAA relies on essentially the same arguments it made under the first issue;

specifically, it asserts it did pay a claim on a salvage motor vehicle.                                        We have previously

rejected USAA’s contention.                   Moreover, Letot also presented evidence that, two years after it

filed the Report, USAA submitted a “correction” to TxDoT representing that Letot’s vehicle was

not a salvage vehicle and that the estimated cost to repair the vehicle did not exceed its fair

market value.            We conclude the trial court erred in granting USAA’s motion for summary

judgment on this basis.

                    USAA also moved for summary judgment on Letot’s Insurance Code claims on the

basis that she had no evidence of any damages.                              Letot presented evidence that, as a result of

USAA’s representation, she was prohibited from operating her vehicle, her registration was

declared invalid, and she was required to obtain a salvage vehicle title. We conclude this

evidence constitutes more than a scintilla of evidence to show she was damaged as a result of



     6
       On appeal, Letot also asserts the trial court erred in granting summary judgment in favor of USAA on her Insurance Code claims because
she asserted DTPA violations that do not require consumer standing. We have reviewed USAA’s motion for summary judgment and conclude it
did not assert that, and it did not ask the trial court determine whether Letot’s individual claims required consumer status. We conclude that
question is not properly before us at this time.



                                                                   –10–
USAA’s conduct. For the foregoing reasons, we conclude the trial court erred in granting

USAA’s motion for summary judgment on Letot’s claims under the Insurance Code.

                                             Conversion

       Letot next asserts the trial court erred in granting USAA’s motion for summary judgment

on her conversion claim. Letot’s conversion claim was based on her complaint that USAA

unlawfully exercised dominion and control over her title and the registration to her vehicle. See

Bures v. First Nat. Bank, Port Lavaca, 806 S.W.2d 935, 938 (Tex. App.—Corpus Christi 1991,

no writ) (a title is property subject to conversion).

       To prove a claim for conversion, a plaintiff must establish: (1) it owned or had legal

possession of the property or entitlement to possession; (2) the defendant unlawfully and without

authorization assumed and exercised dominion and control over the property to the exclusion of,

or inconsistent with, the plaintiff's rights; (3) the plaintiff demanded return of the property; and

(4) the defendant refused to return the property. Khorshid, Inc. v. Christian, 257 S.W.3d 748,

75859 (Tex. App.–Dallas 2008, no pet.).

       USAA moved for summary judgment on Letot’s conversion claim setting out its grounds

in three paragraphs.     In its first paragraph, USAA recited the elements of conversion and

generally asserted there was no evidence supporting any element of Letot’s claim. However, to

support this ground, USAA argued the evidence conclusively established Letot could not prevail

because she remained in exclusive control of her vehicle and USAA never exercised physical

dominion or control over the vehicle

       According to Letot, USAA’s first paragraph challenged only whether she could present

evidence that USAA exercised dominion and control over her property, not whether she

demanded, and USAA had refused, to return property. We agree that the grounds raised in that




                                                 –11–
paragraph were only sufficient to put Letot on notice to come forward with evidence that it

exercised dominion and control over her property. We conclude she did so.

        The summary judgment evidence showed that USAA represented to TxDoT that it had

paid a claim on a salvage vehicle and that Letot had retained the vehicle. As a consequence,

USAA instructed TxDoT to mark the property records to prevent Letot from transferring the

vehicle until she obtained a salvage title. As a direct result, Letot was prohibited from operating

her vehicle, her registration was terminated, and she could not sell the vehicle until she obtained

a salvage title. In addition, Letot’s title records were physically marked as “SURRENDERED.”

        According to USAA, Letot’s evidence failed to raise a fact issue to show it exercised

either actual or constructive dominion and control over Letot’s property. Specifically, it asserts

that, regardless of its actions, Letot only had the rights of an owner of a salvage vehicle, and thus

it did not interfere with those rights. However, USAA’s argument is premised on its legal

construction of the Act, not whether Letot presented evidence to support her claims.             We

conclude Letot presented more than a scintilla of evidence that USAA exercised dominion and

control over her property by engaging in conduct that directly resulted in her title and registration

being deemed invalid. Cf. Bures, 806 S.W.2d at 938 (bank’s possession and control over title to

trailer effectively precluded plaintiff from using trailer).

        USAA also moved for summary judgment on the basis that there was no evidence USAA

intended to assert a right in Letot’s property. However, USAA’s argument was premised on its

contention that USAA had no intent to obtain physical possession of Letot’s property, which was

not disputed. Moreover, the evidence showed USAA intentionally filed the Report, claiming it

had paid a claim on a salvage vehicle, and USAA specifically requested TxDoT to invalidate

Letot’s title. We conclude that evidence raised a fact issue showing USAA intentionally asserted

rights in Letot’s property.

                                                 –12–
          Finally, USAA moved for summary judgment on the ground that Letot could show no

injury or damages. Again, it is undisputed that, as a direct result of TxDoT’s actions, Letot’s

title and registration were no longer valid. We conclude that evidence was sufficient to raise a

fact issue on damages. Therefore, USAA did not establish it was entitled to summary judgment

on Letot’s conversion claim.

                                   Tortious Interference with Existing Contract

          Letot next asserts the trial court erred in granting summary judgment on her tortious

interference with existing contract claim. Letot’s tortious interference claim was based on her

complaint that USAA contacted TxDoT, falsely represented it had paid her claim on a salvage

vehicle and requested TxDoT mark the title records to prevent her from transferring her vehicle.

As an immediate result of USAA’s actions, her registration and title were deemed invalid.

USAA moved for summary judgment on this claim asserting it could not have interfered with

appellant’s existing contract because “there was no existing contract or agreement between Letot

and the state under which Letot was entitled to anything but a ‘salvage motor vehicle.’” 7

Having reviewed USAA’s motion for summary judgment, we agree with Letot that it did not

present a legal basis for summary judgment on this claim. Indeed, it is not entirely clear on what

legal theory USAA was basing its entitlement to summary judgment. In any event, a motion for

summary judgment must meet the plaintiff’s cause of action as pleaded. Dallas Indep. Sch. Dist.

v. Finlan, 27 S.W.3d 220, 231-32 (Tex. App.—Dallas 2000, pet. denied). We conclude USAA’s

motion did not demonstrate Letot could not prevail on this claim.

                       Tortious Interference with Prospective Contractual Relations

          Letot also asserts the trial court erred in granting USAA’s traditional motion for summary

judgment on her tortious interference with prospective contract claim. To prevail on a claim for

   7
       USAA did not challenge whether a contract existed.



                                                            –13–
tortious interference with prospective business relations, the plaintiff must establish that (1) there

was a reasonable probability that the plaintiff would have entered into a business relationship

with a third party; (2) the defendant either acted with a conscious desire to prevent the

relationship from occurring or knew the interference was certain or substantially certain to occur

as a result of the conduct; (3) the defendant’s conduct was independently tortious or unlawful;

(4) the interference proximately caused the plaintiff injury; and (5) the plaintiff suffered actual

damage or loss as a result. Coinmach Corp. v. Aspenwood Apartment Corp., 417 S.W.3d 909,

923 (Tex. 2013).

       USAA moved for summary judgment asserting Letot had no evidence USAA committed

any independent tortious conduct, no evidence it interfered with any prospective business

relationships, and no evidence she was injured as a result of any interference. On appeal, Letot

asserts USAA’s filing of the Report was independently tortious.            Letot has not, however,

challenged USAA’s other grounds for summary judgment on this claim. Therefore, she has

failed to show the trial court erred in granting summary judgment on this claim. TEX. R. APP. P.

38.1(h); Capital One, N.A. v. Haddock, 394 S.W.3d 605, 612 (Tex. App.—Dallas 2012, pet.

denied).

                              Slander of Title/Injurious Falsehood

       Letot’s claims for slander of title and injurious falsehood were based on her claim that

USAA made false and disparaging statements about her car.              USAA moved for summary

judgment on those claims asserting, among other things, she had no evidence of special damages

and no evidence that she had lost a specific sale. Slander of title is a species of injurious

falsehood arising from a party’s disparaging statements about a person’s title.          See Ellis v.

Waldrop, 656 S.W.2d 902, 904-05 (Tex. 1983). To succeed in an action for slander of title, a

party must prove special damages, specifically the loss of a specific sale. Id. On appeal, Letot

                                                –14–
has not challenged USAA’s motion for summary judgment on the ground that she had no

evidence of special damages and no evidence she lost a specific sale. We conclude she has failed

to show summary judgment on this claim was improper.

       For the foregoing reasons, we conclude the trial court erred in granting summary

judgment in favor of USAA on Letot’s claims under the Insurance Code, for conversion, and for

tortious interference with existing contract and remand those claims to the trial court for further

proceedings. We affirm the trial court’s judgment ordering that Letot take nothing on her claims

for tortious interference with prospective contract and slander of title and injurious falsehood.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE

141394F.P05




                                               –15–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

SUNNY LETOT, Appellant                               On Appeal from the 192nd Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-01394-CV         V.                        Trial Court Cause No. 13-00156-E.
                                                     Opinion delivered by Justice Brown. Justices
UNITED SERVICES AUTOMOBILE                           Lang and Richter participating.
ASSOCIATION, Appellee

         In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED in part and REVERSED in part. We REVERSE that portion of the trial court's
judgment that appellant Sunny Letot take nothing on her claims under the Texas Insurance Code,
conversion, and tortious interference with existing contractual relations. In all other respects,
the trial court's judgment is AFFIRMED. We REMAND this cause to the trial court for further
proceedings consistent with this opinion.

       It is ORDERED that appellant SUNNY LETOT recover her costs of this appeal from
appellee UNITED SERVICES AUTOMOBILE ASSOCIATION.


Judgment entered this 17th day of August, 2016.




                                              –16–